Citation Nr: 1745017	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-21 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for left ankle strain with residual enthesopathy (left ankle disability), rated as noncompensably (zero percent) disabling prior to April 25, 2013, and 10 percent disabling thereafter.

2.  Entitlement to an increased rating for right L5 radiculopathy, rated as noncompensably disabling prior to April 25, 2013, and 20 percent disabling thereafter.

3.  Entitlement to an increased rating for lumbar degenerative disc disease, lumbar strain and myositis (low back disability), rated as 20 percent disabling prior to April 25, 2013, and 40 percent disabling thereafter.

4.  Entitlement to service connection for cervical degenerative changes with cervical radiculopathy (neck disability).

5.  Entitlement to an initial increased rating for diabetes mellitus type II, rated as 20 percent disabling.

6.  Entitlement to an effective date earlier than June 28, 2011 for the grant of service connection for diabetes mellitus type II.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Erik A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1983 to May 1983, September 1994 to December 1994, and January 2002 to October 2002.

This appeal to the Board of Veterans' Appeals (Board) arose from November 2010 and March 2014 rating decisions of the VA RO in San Juan, the Commonwealth of Puerto Rico.

In November 2010, the RO granted an increased, 10 percent rating for left ankle disability, continued a 10 percent rating for right L5 radiculopathy, continued a 20 percent rating for low back disability, and denied service connection for neck disability. The Veteran filed a notice of disagreement (NOD) in June 2011. In July 2013, a rating decision granted a 40 percent rating for low back disability and a 20 percent rating for right L5 radiculopathy, both effective April 25, 2013. Also in July 2013, the RO issued a statement of the case (SOC). The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) also in July 2013.  The Board notes that, with regard to the July 2013 rating decision, the Veteran has not withdrawn his appeals for higher ratings before or after the effective dates of the increased ratings. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Additionally, a February 2014 rating decision granted service connection for diabetes mellitus type II and assigned a 20 percent rating effective June 28, 2011. The Veteran filed a NOD in April 2014, disagreeing with both the rating assigned and the effective date of the grant of service connection. The RO issued a SOC in July 2014, and the Veteran filed a substantive appeal in August 2014.

The Board notes that the RO denied the Veteran's claim to entitlement to a TDIU in a February 2015 rating decision, and the Veteran filed a NOD in May 2015. The RO has not yet issued a SOC regarding this issue. However, the Board notes that the Veteran has asserted that his unemployability is due to several of the issues currently on appeal. Entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). In light of the Veteran's contentions, the Board finds that the issue of a TDIU is part and parcel of the higher rating claims, and is properly before the Board.

In an August 2017 letter, the Veteran's  attorney requested that he be afforded the full 90 days from the date of notification of transfer of the record to the Board to submit evidence and/or argument, pursuant to 38 C.F.R. § 20.1304(a) (2016).  As the date of notification of transfer was June 30, 2017, the time period has elapsed and the Board will therefore proceed with a decision on the claim.

The issues of entitlement to increased ratings for left ankle disability, right L5 radiculopathy, low back disability, and diabetes mellitus type II, as well as service connection for neck disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to June 28, 2011, the Veteran did not file an informal or formal claim of entitlement to service connection for diabetes mellitus type II.

2.  The Veteran's service-connected disabilities, which have a combined rating of 90 percent, are of sufficient severity to render him unable to secure or follow a substantially gainful occupation commensurate with his level of education and previous work experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to June 28, 2011 for the grant of service connection for diabetes mellitus type II have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for assignment of a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With regard to the claims herein decided, the Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000. See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016). Moreover, neither the Veteran nor his attorney has raised any issues with regard to the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Earlier Effective Date

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date. Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a), (b)(1); 38 C.F.R. §3.400 (b)(2).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1 (r). A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See 38 C.F.R. §3.1 (p); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Further, 38 U.S.C.A. § 5110 (g) (West 2014) provides that, subject to the provisions of 38 U.S.CA. § 5101, where compensation, dependency and indemnity compensation, or pension is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue. See 38 C.F.R. § 3.114 (a) (2016).

Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement. Id. The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase. Id. If a claim is reviewed on the initiative of VA under this section within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue. See 38 C.F.R. § 3.114 (a)(1) (2016).

A review of the record demonstrates that the Veteran filed an original claim of entitlement to service connection for diabetes mellitus type II on June 28, 2011. His claim was granted by a February 2014 rating decision. Prior to June 28, 2011, VA received no communication from the Veteran which can be construed as expressing an intent or belief in entitlement to service connection for diabetes mellitus type II.

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"); see also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

There is evidence showing that the Veteran was suffered from diabetes mellitus type II earlier than June 28, 2011. However, the effective date for the award of service connection for diabetes mellitus type II can arise no earlier than the date on which the Veteran applied for benefits for service connection. See Ellington v. Peake, 531 F.3d 1364 (Fed. Cir. 2008); Roper v. Nicholson, 20 Vet. App. 173, 181 (2006). The effective date for a claim for compensation will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (b)(2).

In sum, it has neither been alleged nor has it been shown on review of the record that there is a claim or communication prior to June 28, 2011, which may be considered a formal or informal claim for service connection for diabetes mellitus type II. Therefore, based on the above-stated facts and regulations, the Board finds that the legally correct date for the award of service connection for diabetes mellitus type II is June 28, 2011, the date VA received the Veteran's original statement asserting he was entitled to service connection. As such, the Veteran is not entitled to an earlier effective date and his claim must be denied.

III.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2016). If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341(a) (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability. 38 C.F.R. § 4.15 (2016).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a) (2016). All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b) (2016). In cases where the schedular criteria are not met, an extraschedular rating is for consideration. 38 C.F.R. § 3.321 (2016).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2016). The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough. The assignment of a rating evaluation is itself recognition of industrial impairment. Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363. 

The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16 (a) (2106); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). When the claim is in equipoise, the reasonable doubt created by an approximate balance in the evidence is resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

The Veteran's current service-connected disabilities include the following: low back disability (40 percent disabling); diabetic neuropathy, right upper extremity (30 percent disabling); diabetes mellitus type II (20 percent disabling); diabetic peripheral neuropathy, left upper extremity (20 percent disabling); right L5 radiculopathy (20 percent disabling); left ankle disability (10 percent disabling); coronary artery disease, status post coronary artery bypass graft in two vessels (10 percent disabling); and diabetic peripheral neuropathy, left lower extremity (10 percent disabling). His combined disability rating is 90 percent.  

Reviewing the evidence regarding his employability, the Veteran reports that he was last employed full-time in November 2014. He was employed as a police officer since 1995. He completed two years of college. See March 2015 VA Form 21-8940. The Veteran argues that his service-connected diabetic peripheral neuropathy of the upper and lower extremities, back disability, heart condition, and left ankle disability preclude him from obtaining substantially gainful employment. Id.

The record contains a June 2015 Independent Vocational Assessment, which found that the Veteran was unable to maintain substantial gainful employment due to his service-connected disabilities alone. The examiner noted a history of fatigue, shortness of breath, and occasional chest discomfort associated with his service-connected coronary artery disease. Due to his service-connected back disability and peripheral neuropathy, he was limited in lifting, pushing and pulling, sitting, standing, and walking. Flare-ups of his back disability were unpredictable and require bed rest. The occupation of police officer is rated as medium in physical demand and does not provide the worker with a transferable skill base that directly transfers to alternative sedentary employment.

The examiner also noted that the Veteran would not be able to obtain substantially gainful sedentary work, as it requires the ability to sit up for 6 hours and stand and/or walk up to possibly 2 hours in an 8 hour work day, five days a week. The worker must be capable of maintaining the expected pace and production required by the employer and do so with minimal absences or breaks from work. The Veteran's service-connected disabilities result in significant pain levels throughout the day, limiting physical activity and impairing concentration levels and mental acuity. This would affect the Veteran's ability to complete tasks to completion and follow a routine work pattern, even at the sedentary level. The Veteran would most likely require frequent unscheduled absences, as well as unacceptable levels of prolonged absenteeism from the place of employment. Additionally, the physical limitations associated with bilateral neuropathy of the upper extremities would preclude repetitive use of a keyboard, which is indispensable in a modern sedentary office setting-including the police department.

The record also contains two June 2015 VA examination reports which separately found that the Veteran's coronary artery disease and diabetic peripheral neuropathy of the bilateral upper and lower extremities interferes with his ability to work.

Finally, an October 2015 Social Security Administration (SSA) fully favorable decision determined that the Veteran has been disabled since October 7, 2014 due to the following severe impairments: spine disorders, carpal tunnel syndrome, diabetes mellitus, hypertension, and cardiac conditions. The decision stated that, at least since October 2014, the record corroborates the existence of musculoskeletal conditions including degenerative disc disease of the cervical and lumbosacral spine. There is also evidence of L5 radiculopathy. These conditions have been characterized by chronic pain, limitations in the range of motion of upper extremities, and decreased strength. Due to his neurological problems, he has suffered symptoms of hand arthralgia, numbness, weakness, and tingling sensation in the hands, together with decreased strength. In terms of treatment, the Veteran has received strong pain relievers, muscle relaxants, and facet joint injections, without positive or permanent results. The veteran's conditions have progressively worsened compromising his exertional and non-exertional abilities.

Based on the foregoing, the Board finds that the evidence of record is at least in equipoise on the question of whether the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment, consistent with his education and experience. Resolving reasonable doubt in the Veteran's favor, a TDIU is granted. 38 U.S.C.A. § 5107 (b) (West 2014).


ORDER

An effective date prior to June 28, 2011 for the grant of service connection for diabetes mellitus type II is denied.

A TDIU is granted, subject to the laws and regulations governing the payment of benefits.





REMAND

Additional development is needed prior to the adjudication of the claims remaining on appeal.

With regard to the claim for service connection for neck disability, the Veteran has not yet been afforded a VA examination and opinion. VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. See 38 U.S.C. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006). The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold." McLendon, 20 Vet. App. at 83.

The evidence indicates a current diagnosis of multilevel degenerative changes of the cervical spine, and straightening of the cervical lordosis. See, e.g., December 2009 x-ray report. Additionally, the evidence of record, including the Veteran's statements to his treatment providers, suggests that this disability may be caused by a documented in-service injury to the spine. Such evidence meets the low McLendon threshold. The evidence of record therefore warrants remand for an examination for the claimed neck disability.

Regarding the Veteran's claims for increased ratings, the RO issued SOCs in July 2013 and July 2014. However, after the last SOCs, and prior to the certifications of the appeals to the Board, the RO afforded the Veteran VA examinations pertaining to his claims for increased ratings. The Board points out that the appellate scheme set forth in 38 U.S.C.A. § 7104 (a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence. See 38 C.F.R. § 19.31 (b)(1) (2016). Thus, a remand is required for the RO to readjudicate the claims for increased rating for left ankle disability, right L5 radiculopathy, low back disability, and diabetes mellitus type II.

Accordingly, these matters are REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the etiology of his neck disability. The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed. All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.

The examiner should opine as to whether it is as likely as not (50 percent probability or greater) that the Veteran's current diagnosis/es is/are related to service.

The physician must provide a comprehensive report, including a complete rationale for all conclusions reached.

2.  After completing any additional development deemed necessary, readjudicate the claim for service connection for neck disability, as well as the claims for increased rating for left ankle disability, right L5 radiculopathy, low back disability, and diabetes mellitus type II. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a supplemental statement of the case. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


